                     Case 1:20-cv-03388-EGS Document 33 Filed 04/07/21 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                   District
                                             __________     of Columbia
                                                         District of __________


      Michigan Welfare Rights Organization, et al.             )
                             Plaintiff                         )
                                v.                             )      Case No.     1:20-CV-03388-EGS
                   Donald J. Trump, et al.                     )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Plaintiffs Michigan Welfare Rights Organization, NAACP, Maureen Taylor, Nicole Hill, and Teasha K. Jones .


                                                                                                   Digitally signed by: William L. Von Hoene

Date:          04/07/2021                                             William L. Von Hoene         DN: CN = William L. Von Hoene email = wvonhoene@jenner.com C = US
                                                                                                   Date: 2021.04.07 13:48:30 -05'00'

                                                                                         Attorney’s signature


                                                                           William L. Von Hoene, D.D.C. Bar No. IL0077
                                                                                     Printed name and bar number
                                                                                        Jenner & Block LLP
                                                                                        353 N. Clark Street
                                                                                         Chicago, IL 60654

                                                                                               Address

                                                                                     wvonhoene@jenner.com
                                                                                            E-mail address

                                                                                          (312) 840-7390
                                                                                          Telephone number

                                                                                          (312) 527-0484
                                                                                             FAX number
